An unpub|is|‘led order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF TI-IE STATE OF NEVADA

TIYA COLEMAN, No. 65030
Appellant,

VS- F § LED
BRYAN DONGR.AY, ‘
Respondent. AUG l l 2014

TRA.ClE K. L\NDEF\AAN
CLERK C>F SUPREME COURT

BY

ORDER DISMISSING APPEAL

D P TY CLE

On l\/lay 22, 2()14, this court granted appellant"s motion for an
extension of time to file the civil proper person appeal statement Per our
l\/Iay 22 order_, appellant’s civil appeal statement was due to be filed by
June 23, 2014. In granting this ext»ension, we noted that appellant’s
failure to file and serve her appeal statement within the allotted time may
result in the dismissal of this appeal as aband0ned. To date, appellant
has not filed the civil appeal statement or otherwise responded to this
court’s directive Accordingl'y, we conclude that appellant has abandoned

this appeal, and we therefore
ORDER this appeal DlSl\/IISSED.

 

Parraguirre o Saitta

cc: Hon. William B. Gonzalez, District Judge, Family Court Division
Tiya Coleman
Throne & Hauser
su.=nEMEcQu-T Eighth District Court Clerk

oF
NEvAoA

0> mm 
_"_i \ l"'l ‘2 ll lli